DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloupka et al. 9,194,518.
In regard to claim 1, Chaloupka et al. discloses a joint structure attached to an end of a tube 34 in which a liquid transferring channel extending along an axis is formed and a cross section orthogonal to the axis is round, the joint structure comprising:
a main body 14;
a tubular part 18 that is formed in a tubular shape to protrude from the main body along the axis and holds an outer peripheral surface of the tube; and
a protrusion 16 that is formed in a shaft shape to protrude from the main body along the axis and forms, between the protrusion and the tubular part, an insertion groove in which the resin-made tube is inserted, wherein
the main body and the protrusion are formed with a coupling channel extending along the axis and coupling the liquid transferring channel and another channel, and
a tip of the protrusion 16 is disposed at a position closer to the main body than a tip of the tubular part (see fig. 1).  Chaloupka et al. discloses bonding a tube 34 to a joint structure 14, as described above, but does not disclose the exact material of the tube.  However, it would have been obvious to one of ordinary skill in the art to make the tube 34 from a resin material because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In regard to claim 4, and
the tube, wherein
an outer diameter of the protrusion is larger than an inner diameter of the liquid transferring channel (see col. 3, lines 64-66, where the hose is press fit onto 16), and
an outer diameter of the resin-made tube is smaller than an inner diameter of the tubular part (see space between the exterior of 34 and the interior of 18 where 40 is located).
In regard to claim 7, Chaloupka et al. discloses an assembly method of a joint unit comprising a tube 34 in which a liquid transferring channel 30 extending along an axis is formed and a cross section orthogonal to the axis is round, and a joint structure 10 attached to an end of the tube, the joint structure comprising:
a main body 14,
a tubular part 18 that is formed in a tubular shape to protrude from the main body along the axis and holds an outer peripheral surface of the tube, and
a protrusion 16 that is formed in a shaft shape to protrude from the main body along the axis and forms, between the protrusion and the tubular part, an insertion groove in which the tube is inserted, wherein
an outer diameter of the protrusion is larger than an inner diameter of the liquid transferring channel (see col. 3, lines 64-66, where the hose is press fit onto 16),
an outer diameter of the tube is smaller than an inner diameter of the tubular part (see space between the exterior of 34 and the interior of 18 where 40 is located), and
a tip of the protrusion 16 is disposed at a position closer to the main body than a tip of the tubular part 18 (see fig. 1), the method comprising
an applying step of applying an adhesive 40 to at least one of an outer peripheral surface of the end of the resin-made tube and an inner peripheral surface of the tubular part,
an insertion step of inserting the protrusion 16 in the liquid transferring channel 30 of the tube to which the adhesive 40 is applied in the applying step (see col. 4, lines 5-6), and
a bonding step of curing the adhesive applied in the applying step, and bonding the outer peripheral surface of the tube in which the protrusion is inserted in the insertion step and the inner peripheral surface of the tubular part (see col. 4, lines 18-21). Chaloupka et al. discloses bonding a tube 34 to a joint structure 14, as described above, but does not disclose the exact material of the tube.  However, it would have been obvious to one of ordinary skill in the art to make the tube 34 from a resin material because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In regard to claims 2-3 and 5-6, Chaloupka et al. discloses a joint structure as described above, but does not disclose the exact dimensions of the protrusion, tubular part and tube.  However, it would have been obvious to one of ordinary skill in the art to make the joint structure and tube with the dimensions recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones, Fritze, Espejo, Bremont, Mezzalira, Popov, Sikorski and Puskas disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679